Citation Nr: 0640096	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for heart disease, 
including hypertension, claimed as secondary to PTSD.  

3.  Entitlement to a disability evaluation greater than 10 
percent for dermatitis of the hands.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The veteran's PTSD was caused by his active military 
service from April 1951 to April 1955.

2.  The veteran's heart disease and hypertension were not 
caused by his active military service from April 1951 to 
April 1955, nor were they caused by PTSD.

3.  The evidence does not show that the veteran's dermatitis 
itches constantly, has extensive lesions, or is markedly 
disfiguring.  The evidence does not show that the veteran's 
dermatitis requires systemic therapy, psoralen with long-wave 
ultraviolet-A light (PUVA) or ultraviolet-B (UVB) treatments, 
or electron beam therapy.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006). 

2.  Service connection for heart disease, including 
hypertension, is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006). 

3.  The criteria for a higher rating for dermatitis of the 
hands have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Codes 
(DC) 7806, 7817 (2002), DC 7817 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  The 
veteran has a current diagnosis of PTSD.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304 (regarding combat veterans); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms. The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others. In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

The RO attempted to obtain the veteran's service personnel 
records.  The National Personnel Records Center (NPRC) 
provided the RO with one page of the veteran's personnel 
records, indicating that the remainder were lost in a fire in 
1973.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991) 
(where SMRs have been destroyed or are unavailable, the Board 
has a heightened duty to provide and explanation of reasons 
or bases for its findings).  

The service personnel record provided by the NPRC is a 
citation for meritorious service "in connection with 
military operations against an enemy during the period 9 
April 1953 to 9 November 1953."  The Board finds that the 
veteran's citation is sufficient to show that he participated 
in combat against the enemy during active military service.  
Therefore, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

At his May 2004 RO hearing, the veteran described witnessing 
a soldier die as a result of picking up a hand grenade.  He 
stated the incident occurred in June, July, or August of 
1953.  This time period corresponds to the period for which 
the veteran received a citation for meritorious service.  

In October 2002, the veteran reported witnessing death in 
Korea at a VA psychiatric outpatient treatment.  

In March 2002, the veteran submitted a statement describing 
his stressors while serving in Korea.  He reported having his 
radio equipment stolen by the enemy on three occasions, and 
witnessing a fellow soldier die after picking up a hand 
grenade, which exploded.  

Since the veteran participated in combat, the Board finds 
that his lay testimony is sufficient to verify his stressor.  
As the veteran has an in-service stressor, a diagnosis of 
PTSD, and medical evidence providing a link between the two, 
the Board finds that the preponderance of the evidence is in 
favor of service connection for PTSD.  38 U.S.C.A. § 5107(b).   
The appeal is granted.  

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran claimed that his heart disease and hypertension 
are caused by his PTSD.  However, there is no medical 
evidence of records to show a link between his mental 
disorder and his current heart condition.  

Service connection for heart disease, including hypertension, 
cannot be established on a direct basis.  The veteran's 
service medical records (SMRs) are negative for any diagnosis 
of or treatment for heart disease or hypertension.  There is 
no post-service medical evidence to show that the veteran was 
diagnosed with heart disease or hypertension within one year 
of leaving military service.  Simply stated, there is no 
indication that any form of acquired disorder caused the 
heart condition.  Lastly, there is no post-service medical 
evidence showing a link between the veteran's current heart 
disease and hypertension and his period of active service or 
PTSD.  The Board finds that the preponderance of the evidence 
is against service connection on a direct or secondary basis 
for heart disease, including hypertension.  38 U.S.C.A. 
§ 5107(b).  The Board finds that the post-service medical 
record provides evidence against this claim.  The appeal is 
denied.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2005), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as 
exfoliative dermatitis.  See 67 Fed. Reg. 49,590-49,599 (July 
31, 2002).  Therefore, the Board will evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  However, 
the VA's Office of General Counsel determined in an opinion 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected dermatitis of the hands, currently 
evaluated under DC 7817, exfoliative dermatitis.  38 C.F.R. 
§ 4.118.  

The RO addressed the previous and amended criteria in the 
July 2004 statement of the case (SOC).  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the previous criteria for DC 7817, the rater was 
instructed to rate as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of its 
manifestations.  Eczema is rated under DC 7806.  Under the 
previous criteria for DC 7806, a 10 percent evaluation is 
warranted when there is exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation is warranted where there is exudation or 
constant itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, DC 7806 (2002).  

Under the amended criteria for DC 7817, a 10 percent rating 
is warranted when there is any extent of involvement of the 
skin and; systemic therapy, immunosuppressive retinoids, PUVA 
or UVB treatments, or electron beam therapy required for a 
total duration of less than six weeks during the past 12 
month period.  A 30 percent evaluation is warranted when 
there is any involvement of the skin and; systemic therapy, 
immunosuppressive retinoids, PUVA or UVB treatments, or 
electron beam therapy are required for a duration of six 
weeks or more, but not constantly, during the past 12 month 
period.  

The veteran does not meet the criteria for a 10 percent 
evaluation under the current criteria for DC 7817 because 
there is no evidence that his dermatitis required any of the 
treatments listed for any period of time.  Therefore, the 
previous criteria of DC 7806 are more favorable to the 
veteran.  

In this case, the Board finds that the veteran does not meet 
the criteria for a 30 percent evaluation under the pervious 
criteria for DC 7806.  In March 2002, the veteran underwent a 
VA skin examination.  He reported to the physician that his 
skin disease was intermittent in nature.  Therefore, he does 
not have constant itching.  There is also no evidence of 
record to show that he has extensive lesions or that his 
dermatitis is markedly disfiguring.  The VA examiner noted 
that he had mild thickening of both hands with scaly erythema 
and macular papular lesions on the extensor surface of the 
hands.  The examiner did not find that these symptoms were 
markedly disfiguring.  The post-service medical record is 
found to provide evidence against this claim. 

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's dermatitis of the hands 
does not more closely approximate a 30 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in February 2002, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the February 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case). 
 

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and private medical records.  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's heart disease and hypertension.  
However, the Board finds that the evidence, discussed above, 
which indicates that the veteran did not receive treatment 
for the claimed disorders during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

Only the first requirement is met, as there is no evidence 
whatsoever that provides a link between the veteran's period 
of active service and his current disability from heart 
disease and hypertension.  


ORDER

Service connection for PTSD is granted.  

Service connection for heart disease, including hypertension, 
is denied.  

An increased evaluation for dermatitis of the hands is 
denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


